UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2148



JIMMIE HUBBARD,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:05-cv-00029-jlk)


Submitted:   December 7, 2007          Decided:     December 27, 2007


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joel C. Cunningham, Jr., JOEL C. CUNNINGHAM, JR., P.C., Halifax,
Virginia, for Appellant. Michael McGaughran, Regional Chief
Counsel, William B. Reeser, Supervisory Attorney, Sandra Romagnole,
Special Assistant, Philadelphia, Pennsylvania; John L. Brownlee,
United States Attorney, Julie C. Dudley, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jimmie   Hubbard    appeals    the   district   court’s   order

rejecting the report and recommendation of the magistrate judge and

affirming the Commissioner’s decision denying Hubbard a period of

disability, disability insurance benefits, and supplemental social

security income payments.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Hubbard v. Comm’r of Social Security, No.

4:05-cv-00029-jlk (W.D. Va. Sept. 26, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                 - 2 -